The opinion of the court was delivered by
Royce, Ch. J.
The general rule is that where support is secured by a conditional deed or mortgage, and no place is stipulated where the person to be supported is to receive the support, he has the right to be supported wherever he may choose to live, provided he does not impose any unreasonable *346expense on tbe party obligated to furnish the support; and the condition of the deed is broken by declining to pay for the board of the party to be supported at a suitable place. 1 Jones on Mort. s. 391.
The condition inserted in the deed from Obadiah Young- and his .wife, the oratrix, to the defendant Orrin Young, is in the following language: “Provided nevertheless, and the conditions of this deed are such, that having entered into an agreement with the said Obadiah and Pamelia Young, therein agreeing to maintain my mother, Pamelia Young, during her natural life, by furnishing her suitable raiment, food, nursing and medical attendance, and all other things necessary for her comfort, both in health and sickness, now if said Orrin do and pei’form as expressed for him to do, then this deed to be good and valid; otherwise, if he. shall neglect or refuse to do as above specified, then this deed to be null and void.”
The oratrix claims that there has been a breach of that condition, and the bill is brought, treating the conditional deed as a mortgage, to foreclose the equity of redemption.
The master has found that the defendant was not guilty of any breach of the conditions of said deed by neglecting or re-refusing- proper support for the oratrix at his own home, which is the same place conveyed to him by said deed. That finding is conclusive against the claim made by the oratrix, if it was based upon competent evidence.
The finding was based upon what appeared to the master as to the relative situation of the parties to the arrangement, their relationship, the purpose and object of it, the character of the property charged with the support, and the practical construction given to the contract by the parties for many years. And construing the language of the condition in the light of these facts and circumstances, he reports that he had no doubt but that the mutual understanding and expectation of the pai-ties to the arrangement was that Orrin should support his mother at her old home and not elsexvhei-e, and so found. It does not appear that the evidence tending to show the above facts and *347circumstances was objected to. And so the question is presented as to the propriety of considering' them in ascertaining the place where the support was to be finished.
It is claimed by the oratrix that the facts and circumstances above alluded to, if allowed to affect the construction of the contract recited in the deed, would alter and vary it, and so should , not be allowed. We do not so understand the law. They do not vary or impair the obligation to furnish the support,' and only explain the place where it was agreed and understood it should be furnished. It will be noticed that the condition in the deed does not profess to recite the entire contract, but refers to an agreement that had been entered into. The place where it was to be furnished was not named, and without explanation it would be left as a fact to be inferred from the language used; and as that language was ambiguous, it was competent tó consider the facts and circumstances developed upon the hearing as explanatory of that ambiguity. 1 Addison on Contracts, 183; Gary v. Clark, 11 Vt. 583; Barker v. T. & R. R. Co., 27 Vt. 766; Thompson v. Prouty, Ib. 14; Richmond v. Woodard, 32 Vt. 833. In Joslyn v. v. Parlin, 54 Vt. 670, the court in construing a contract for future support say that courts must construe such contracts in the light of all legitimate surrounding circumstances.
The intention of the parties to a contract is to be ascertained by applying its terms to the subject-matter ; and the admission of parol testimony for that purpose does not infringe upon the rule that makes a written instrument the proper and only evidence of the agreement contained in it. Central Reporter, vol. 7, No. II., 886. It is not necessary to notice the question made as to the proper parties.
The decree of the Court of Chancery is reversed and cause remanded, with mandate that the bill be dismissed with costs.